Citation Nr: 0410212	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  04-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 1946 
and from January 1947 to January 1950.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO).

A motion to advance this case on the Board's docket, which was 
received by the Board on April 5, 2004, was granted by the Board 
on April 8, 2004, for good cause.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2003).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim for 
appellate review, the Board finds that a remand is in order.  The 
Board remands this claim to ensure full and complete compliance 
with the enhanced duty to assist provisions enacted by the 
Veterans Claims Assistance Act of 2000 (VCAA) and for further 
development of evidence to complete the record for the purpose of 
a thorough evaluation of all material facts when issuing a 
decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result of 
or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

The veteran asserts that his post-traumatic stress disorder (PTSD) 
warrants a greater evaluation than the currently assigned 30 
percent.  The most recent VA psychiatric examination, and the 
basis for the October 2002 rating decision, was conducted in 
September 2002.  At that time, the examiner noted that he was not 
in possession of, nor had he reviewed, the veteran's claims file 
prior to the examination.  The examiner notes in the psychiatric 
evaluation that he had to "call the scheduling clerk to ascertain 
what exactly was requested" of the examination.  The examiner 
qualified his opinion on more than one occasion by referencing the 
lack of background information accessible to him.  For example:  
"...although I had no specific material to compare that [opinion] 
with" and "[a]s far as I could tell from [the veteran's] 
descriptions there appeared to be no definitive exacerbation of 
his symptom picture, although I do not have previous materials to 
compare it with."

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied.

2.  The veteran should again be requested to identify all sources 
of treatment received for his PTSD, from August 1996 to the 
present, and that he furnish signed authorizations for release to 
VA of private medical and psychological records in connection with 
each non-VA source he identifies.  Copies of the treatment records 
from all sources he identifies, not currently of record, should 
then be requested and associated with the claims folder.  All 
efforts to obtain these records should be fully documented, and 
for VA records, the VA facility should provide a negative response 
if records are not available.

3.  Following the above, the veteran should be accorded the 
appropriate VA examination in order to determine the nature and 
extent of the service-connected psychiatric disorder.  The report 
of examination should include a detailed account of all 
manifestations of psychiatric pathology found to be present.  If 
there are different psychiatric disorders, the examiner should 
reconcile the diagnoses and should specify which symptoms are 
associated with which disorder, and then which disorders are part 
of or caused by the service-connected disorder.  If certain 
symptomatology cannot be disassociated from one disorder or 
another, the examiner should so specify.  The examiner should 
describe how the symptoms of the service-connected psychiatric 
disorder affect the veteran's social and industrial capacity.  All 
necessary special studies or tests including psychological testing 
should be accomplished.  The examiner should assign a numerical 
code under the Global Assessment of Functioning Scale (GAF).  It 
is imperative that the examiner includes a definition of the 
numerical code assigned.  Thurber v. Brown, 5 Vet. App. 119 
(1993).  The diagnosis should be in accordance with the DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The 
report must be typed.  The entire claims folder and a copy of this 
remand must be made available to and reviewed by the examiner 
prior to the examination.

4.  The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

5.  After completing the above action, and any other development 
as may be indicated by any response received as a consequence of 
the actions taken in the paragraphs above, the claim should be 
readjudicated.  If the claim remains denied, a supplemental 
statement of the case should be provided to the veteran and his 
representative.  After the veteran has had an adequate opportunity 
to respond, the appeal should be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



